Rallroad   Carmrlaelc~ of   Texae
Auetln,Texae

oentlweut                            oplIllal
                                           lo. o-3824
                                     Rer Member of laglelatureholding
                                         8n offloe II&i&e Rxwntlre
                                         mp.staent Of'the state
                                         gorsnuwut, whloh offlaewa8
                                         createdbytie Le@lature of
                                         which the Legislatorwaea
                                         member.

         liehave for whunrbQmaent     ywr lmtterof Jdy 28, 191,
which readB a8 follolmr

            "Mayamember of the bgielatum lawfullyeoceptand
       holdenoffioe in theIkeoutireDepar+awntof thestate
       Covermwt, in 8u admlnietratlve  capeclty,where themmey
       to pay the ealmy luoldentto the offloewas appro~iated
       by a b&datura ofvhiohsaldpereoawae a~ matireend
       perticipatlng member, -the offloeharin~beenoreatAdand
       eetabllehed,80 fai-ea a creationti estibliehmeiit ever
       oeme &o&by     aald eama Legislatureofvhloh ealdaember
       w88 8n aotive md pa-tloipat~ m8mberP

         You referne tono partlaalarfecteituat.im,bnt it eeme ae
qneetim whioh yun desire to wk may be stated ae follower

            Way a mwber of the bglelature laufallyacceptaud
       hold m office in ths Exwatlrs Departmentof the State
       Comnunent,vhmiohoffloewae ereatedby the Leglelatureof
       whloh eald Legti~lator NW a memberZm

            Articl83, Seotlm 18, of the State Conetltuticm,reads in
psrt   (LB ~fOu.oml

            l~Senat.ororBepreeentatire&all., during the
       tea for vhlch he may be eleoted,be eligibleto w
       ciriloffloe ofprofltunder tbie State,whloh ehall
       havebeenmealxd,or the QQlmnanta ofwhlchmc.y
       havebeen Increasedduringauoh telmi . . ."
Ballxoad   0orias1aI   of TezM,   Pa&l. 2 (0-3i324)




mRovEDAu61,lg41                           APPEovEDoPm~
                                          C-       BY /e/.]B.W.B.
/a/ Cnwer Sellam                          CRAmNAn      ;.,




                                                                    L